DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Preliminary Amendment
The preliminary amendment filed 06/22/2021 has been entered.  Claims 1-20 are pending in the application.

Specification
The disclosure is objected to because of the following informalities: As recited in Example 1, “sterile housing having a retention member configured to secure the battery unit to the battery dock” is not clear what member is the “retention member” is since the referred retention members are directed to the lid of the battery unit/sterile housing.  Since there is a battery dock and a battery unit having a non-sterile housing and a sterile housing it is unclear if the battery dock is a separate member from the battery unit.  The drawings show the battery dock as being part of the sterile housing which is a part of the battery unit.  If the battery dock is an integral part of the sterile housing/battery unit then what is the retention .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting the specification and drawings disclose the sterile housing (outer housing 120) is electrically coupled to the battery dock.  If the battery unit housing is attached to the battery dock it is not clear how this structural relationship is achieved.  Also, there is no recitation or illustration of a retention member securing the battery unit to the dock.  What is the retaining structure that secures/attaches the battery unit to the battery dock?  Since there is a battery dock and a battery unit having a non-sterile housing and a sterile housing it is unclear if the battery dock is a separate member from the battery unit.  The drawings show the battery dock as being part of the sterile housing which is a part of the battery unit.  If the battery dock is an integral part of the sterile housing/battery unit then what is the retention member?  If the battery dock is not integral; how is the battery dock attached to the sterile housing?  There is no retention member/means shown that attaches the battery dock to the sterile housing/battery unit.  It appears the claimed structures still do no match up with the specification and drawings resulting in confusion.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “sterile housing comprises a receiving cavity configured to receive said post from said battery dock”.  Is the battery dock having the post in a “receiving cavity” of the sterile housing?  The sterile housing 120 shown has a post but there is not a cavity shown that receives the post.  What structural portion of the sterile housing has “a receiving cavity”?  The receiving cavity does not appear to be part of the sterile housing; rather, is part of the non-sterile housing, presumably cavity 118 since the specification recites “the post 124 of the outer housing 120 is received in the cavity 118 of the battery housing 114”.  Moreover, if the post is part of housing 120 then “first electrical contacts” it is not clear how “second electrical contacts” are connected to the first electrical contacts since the first and second contacts are part of sterile housing. The sterile housing does not use the second electrical contacts to couple the battery to the first contacts.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retention member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: retention member 223.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112 6th
Claim limitation “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” claims 4, 11, 15, and 17 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Attorney has indicated in the remarks filed 06/22/2021 that the display 119 illustrated in FIG. 7 of the Subject Application, is but one example in the Subject Application of a means for indicating the charging status of a battery unit, among others. Also, retention means has been identified in annotated figure 7 by attorney as a detent type mating protrusion with slot type members on the housings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlev et al. (US 20030149424 A1).
Regarding claims 1, 8, and 15, Barlev et al. discloses a surgical instrument (70, fig. 7), comprising: an end effector (fig. 7); a handle (72) having a proximal end; a distal end a longitudinal axis extending between said proximal end and said distal end;, comprising: a drive system (effector driving portion above trigger, handle 72 and opposite 10) configured to actuate said end effector [0024-0034]; and 
a battery dock (fig. 7, mating ribs) comprising a post extending longitudinally, wherein said post comprises first electrical contacts (portion that mates with terminals 16 [0025], figs. 1 and 7-9); and 
a power unit/battery unit (12) releasably attachable to said battery dock, wherein said battery unit comprises: rechargeable battery cells (12); 
a sterile housing (10/30) configured to receive said non-sterile housing (figs. 7-9), wherein said sterile housing comprises: a receiving cavity configured to receive said post from said battery dock (see 35 U.S.C. 112 confusion above with respect to cavity); second electrical contacts (14/16, figs. 1-9) configured to electrically couple said battery cells (12) of said non-sterile housing (12) to said first electrical contacts of said battery dock; when said battery unit is attached to said battery dock (fig. 7) wherein said sterile housing is configured to encapsulate said non-sterile housing (12) to create a sterile barrier between said first housing and said second housing; and a retention member (20) configured to secure said battery unit to said battery dock ([0024-0026], figs. 1-9, see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above for retention member confusion).
Regarding claims 2, 9, Barlev et al. discloses said battery cells (12) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time ([0024-0026], figs. 1-2).

Claim(s) 1-2, 8-9, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stulen et al.  (US 20120115005 A1).
Regarding claims 1, 8, and 15, Stulen et al. discloses a surgical instrument (10/100/150, figs. 1-3), comprising: an end effector (103/140/16); a handle (102/130) having a proximal end; a distal end a longitudinal axis extending between said proximal end and said distal end; comprising: a drive system (103) configured to actuate said end effector [0024-0031]; and 
a battery dock (121) comprising a post extending longitudinally, wherein said post comprises first electrical contacts (12/113/151/121 [0027, 0031-0037], figs. 1-3); and 
a power unit/battery unit (14) releasably attachable to said battery dock, wherein said battery unit comprises: rechargeable battery cells (218/318); a first housing/non-sterile housing (218/318 [0037], figs. 5 and 9), wherein said battery cells are positioned in said first housing/non-sterile housing ([0037, 0040, figs. 5 and 9) and 
a second/sterile housing (212/312) configured to receive said non-sterile/first housing (figs. 5 and 9), wherein said second/sterile housing comprises: a receiving cavity configured to receive said post from said battery dock (see 35 U.S.C. 112 confusion above with respect to cavity); 
Regarding claims 2 and 9, Stulen et al. discloses said battery cells (218/318) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time ([0037, 0040, figs. 5 and 9).

Claim(s) 1-2, 8-9, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 6887244 B1).
Regarding claims 1, 8, and 15, Walker et al.  discloses a surgical instrument (10 figs. 1-3), comprising: an end effector (18); a handle (12) having a proximal end; a distal end a longitudinal axis extending between 
a battery dock comprising a post (40) extending longitudinally, wherein said post comprises first electrical contacts (42a and/or 42b); and 
a power unit/battery unit (20) releasably attachable to said battery dock, wherein said battery unit comprises: rechargeable battery cells (24); a first housing/non-sterile housing (22), wherein said battery cells are positioned in said first housing/non-sterile housing (fig. 1b and 8-11) and 
a second/sterile housing (14 or 26) configured to receive said non-sterile/first housing (20 figs. 1-3), wherein said second/sterile housing comprises: a receiving cavity configured to receive said post from said battery dock (see 35 U.S.C. 112 confusion above with respect to cavity); second electrical contacts (42a or 42b) configured to electrically couple said battery cells of said non-sterile/first housing to said first electrical contacts of said battery dock; when said battery unit (20) is attached to said battery dock wherein said second/sterile housing is configured to encapsulate said first housing (fig. 2) to create a sterile barrier between said first housing and said second housing; and a retention member (60/62) configured to secure said battery unit to said battery dock (col. 4, 
Regarding claims 2 and 9, Walker et al. discloses said battery cells (24) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time (col. 4, lines 15-67, col. 5, lines 1-67, figs. 1-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 10-14, and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US 20120115005 A1) in view of Beckman et al. (US 20160249915 A1).
Regarding claims 4-7, 11-14, 17-20, Stulen et al. teaches having a PCB, controller board 120 controlling discharge rate, monitor health of battery, and recharging battery [0024-0027, 0033] and also teaches having a rechargeable battery monitored with motor control, monitoring status of cooling of cooling heat sink [0044-0045].
Stulen et al. states:  “controller board (120) may be operable to monitor the general health of battery pack (110). Indeed, controller board (120) may be operable to provide any suitable functionality” [0033]
Stulen et al. fails to explicitly disclose a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system, as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein 
Beckman et al. teaches having a voltage regulator (22126), a battery such as lithium battery 502/5461/5470 with a means (handle 1100/5310 charge circuit 5471’) for indicating a charging status, [0186-0189, 0220, 0229-0233], a charging station (1106/1700),  of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display (1132/1709) configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system [0195-0214, 0218, 0221,0225, 0238-0240, 0252-0254, 0311], figs. 10-13, 21-37) as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold and teaches adding battery’s (supplemental battery [0361-0367]) to increase power when power below threshold [0179, 0252, 0304-0318, 0343-0367, figs. 19-29, 38-47).
Given the teachings of Stulen et al. of having a PCB, controller board 120 controlling discharge rate, monitor health of battery, and recharging 
Regarding claims 3, 10, and 16, Stulen et al. teaches having NiMH batteries, Li-ion batteries and “(e.g., prismatic cell type lithium ion batteries, etc.), Ni-Cad batteries, or any other type of power source as may be apparent to one of ordinary skill in the art in light of the teachings herein” [0024] but fails to explicitly disclose having aleast one battery cell of said battery cells is selected from the group consisting of a CR123 cell and a CR2 cell.  Beckman et al. teaches having at least one battery cell of said 
Stulen et al. discloses the claimed invention except having NiMH batteries, Li-ion batteries, Ni-Cad other batteries instead of CR123 cell and a CR2 battery cell. Beckman et al. shows that CR123 cell and a CR2 cell is an equivalent structure known in the art. Therefore, because these two batteries were art-recognized- equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute CR123 cell and a CR2 cell batteries for NiMH batteries, Li-ion batteries Ni-Cad.  

Claims 3-7, 10-14, and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 6887244 B1) in view of Stulen et al. (US 20120115005 A1) in view of Beckman et al. (US 20160249915 A1).
Regarding claims 4-7, 11-14, 17-20, Walker et al. fails to explicitly disclose a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of 
Stulen et al. teaches having a PCB, controller board 120 controlling discharge rate, monitor health of battery, and recharging battery [0024-0027, 0033] and also teaches having a rechargeable battery monitored with motor control, monitoring status of cooling of cooling heat sink [0044-0045].
Stulen et al. states:  “controller board (120) may be operable to monitor the general health of battery pack (110). Indeed, controller board (120) may be operable to provide any suitable functionality” [0033]
Beckman et al. teaches having a voltage regulator (22126), a battery such as lithium battery 502/5461/5470 with a means (handle 1100/5310 charge circuit 5471’) for indicating a charging status, [0186-0189, 0220, 0229-0233], a charging station (1106/1700),  of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display (1132/1709) configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and 
Given the teachings of Stulen et al. of having a PCB, controller board 120 controlling discharge rate, monitor health of battery, and recharging battery, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Walker et al. device to have a controller/PCB to include a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system, as the time until said battery 
Regarding claims 3, 10, and 16, Walker et al. teaches having lithium/manganese batteries but fails to disclose NiMH batteries, Li-ion batteries, Ni-Cad other batteries CR123 cell and a CR2 battery cell. Stulen et al. teaches having NiMH batteries, Li-ion batteries and “(e.g., prismatic cell type lithium ion batteries, etc.), Ni-Cad batteries, or any other type of power source as may be apparent to one of ordinary skill in the art in light of the teachings herein” [0024] 
Beckman et al. teaches having at least one battery cell of said battery cells is selected from the group consisting of a CR123 cell and a CR2 cell [0179].
Walker et al. teaches the claimed invention except having NiMH batteries, Li-ion batteries, Ni-Cad other batteries instead of CR123 cell and a CR2 battery cell. Beckman et al. shows that CR123 cell and a CR2 cell is an equivalent structure known in the art. Therefore, because these two batteries were art-recognized- equivalents at the time the invention was .

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the retention member, structural portion having retention cavity and structural connecting members for the electrical contacts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Confusion remains as to what the retention member/means is structurally and what member has the retention member, the battery dock, sterile housing and non-sterile housing.  Is the battery dock having the post in a “receiving cavity” of the sterile housing?  The sterile housing 120 shown has a post but there is not a cavity shown that receives the post.  What structural portion of the sterile housing has “a receiving cavity”?  The receiving cavity does not appear to be part of the sterile housing; rather, is part of the non-sterile housing, presumably cavity 118 since the specification recites “the post 124 of the outer housing 120 is received in the cavity 118 of the battery housing 114”.  Moreover, if the post is part of housing 120 then “first electrical contacts” it is not clear how “second electrical contacts” are connected to the first electrical contacts since the first and second contacts are part of sterile housing. The sterile housing does not use the second electrical contacts to couple the battery to the first contacts.  The miss-match between the claims, spec, and drawings results in confusion as to what members are being claimed and what the structural members are directed to.
Examiner suggest mapping the structural members claimed and intended to be claimed with the specification and drawings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731